CHAPEL, Judge,
Dissenting:
11 I dissent for several reasons. First, the Court purports to issue a Writ of Prohibition. What is it the Court is prohibiting? It cannot prohibit Judge Bragg from doing *508what she has already done. The Court does not even purport to address the relief requested by the State-that is, to order Judge Bragg to get the original jury members back and proceed with the case. That would be virtually impossible. Thus, the issue presented to the Court is, quite simply, moot. The application before us meets neither the prerequisites for Prohibition nor Mandamus. Today's Order is nothing more than a very ill advised advisory opinion.
12 Secondly, this "appeal" is not properly before us. For whatever reasons, the Oklahoma legislature has limited the State's right to appeal as follows:
Appeals to the Court of Criminal Appeals may be taken by the state or a municipality in the following cases and no other:
1. Upon judgment for the defendant on quashing or setting aside an indictment or information;
Upon an order of the court arresting the judgment;
Upon a question reserved by the state or a municipality; and
Upon judgment for the defendant on a motion to quash for insufficient evidence in a felony matter. 22 0.98.1991, § 1058 (emphasis added).
What part of "and no other" is so hard to understand. This appeal does not qualify under any of the four specified grounds for a permissible state appeal and should, therefore, be summarily dismissed.
{3 Finally, even if all of these procedural problems are overlooked, the Order is incorrect in its application of the law to the substantive issues presented. In its zeal to jump into and rather shallowly analyze complex constitutional issues on an inadequate factual record, the Court misses the point. It cannot be disputed that trial judges have the authority to dismiss a jury panel if it is tainted for any reason. Judge Bragg was well within her authority in dismissing this panel. And, since she was authorized to do what she did, her decision can only be reviewed, assuming this appeal was properly perfected, for abuse of discretion. Under this standard of review and on the facts before us, I would find it very hard to say Judge Bragg abused her discretion.
4 This is only one of numerous back door appeals this Court has allowed the State to pursue recently in violation of our statutes. Our procedures and statutes should be applied consistently to defendants and to the State. Anyone who practices criminal law in Oklahoma knows that this Court routinely denies relief to defendants who seek interlocutory review of rulings made by trial judges during the course of a trial Does anyone think this Court would have accepted jurisdiction of an application for a Writ if the trial judge had denied the defendant's request to dismiss the jury panel? Of course we would not. Neither should we accept jurisdiction in this case.
15 If the State disagrees with a trial ruling made by the judge, it should be required to follow the statute. The statute very clearly provides that the State may perfect an appeal upon a reserved question of law. 22 0.8.1991, § 1053(8). Since we do not have before us a properly perfected appeal on a reserved question of law, this application should be dismissed.